Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
CLAIM 3, REPLACE “The motor according to claim 2,” WITH “The motor according to claim 1,”.
CLAIM 4, REPLACE “The motor according to claim 2,” WITH “The motor according to claim 1,”.
CLAIM 5, REPLACE “The motor according to claim 2,” WITH “The motor according to claim 1,”.

Allowable Subject Matter
Claims 1 and 3-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1, the prior art of record does not teach nor suggest in the claimed combination a motor comprising: an armature; and a field system having a main pole and a sub-pole adjacent to the main pole and forming a Halbach array, wherein the main pole is magnetized in first directions as directions in which the armature and the field system are arranged, the sub-pole is adjacent to the main pole in second directions orthogonal to the first directions and magnetized in the second directions, and a first dimension of the main pole in the second directions, a second dimension of the main pole and the sub-pole in the first directions, and a third dimension as a sum of the dimensions of the main pole and the sub-pole in the second directions are determined according to a flux content generated in a surface of the field system at the armature sides
  
    PNG
    media_image1.png
    87
    511
    media_image1.png
    Greyscale
 
(double sign corresponds), k = 0.07, y0 = -0.07, α0 = 0.40, Δ = 0.1, where the first dimension is w, the second dimension is h, the third dimension is t, w/t is α, and h/t is y.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Claim 8, the prior art of record does not teach nor suggest in the claimed combination a robot comprising a motor comprising: an armature; and a field system having a main pole and a sub-pole adjacent to the main pole and forming a Halbach array, wherein the main pole is magnetized in first directions as directions in which the armature and the field system are arranged, the sub-pole is adjacent to the main pole in second directions orthogonal to the first directions and magnetized in the second directions, and a first dimension of the main pole in the second directions, a second dimension of the main pole and the sub-pole in the first directions, and a third dimension as a sum of the dimensions of the main pole and the sub-pole in the second directions are determined according to a flux content generated in a surface of the field system at the armature sides
  
    PNG
    media_image1.png
    87
    511
    media_image1.png
    Greyscale
 
(double sign corresponds), k = 0.07, y0 = -0.07, α0 = 0.40, Δ = 0.1, where the first dimension is w, the second dimension is h, the third dimension is t, w/t is α, and h/t is y.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed 08/24/2022, with respect to currently amended claims 1 and 3-8 have been fully considered and are persuasive.  The previous rejection(s) of amended claims 1 and 3-8 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/           Primary Examiner, Art Unit 2837